Citation Nr: 1538708	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to April 1969, and from August 1973 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran experienced symptoms of hearing loss during service and continuously since service separation.    

3.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and has continued since service separation.    



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for bilateral hearing loss and tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Specific to claims of hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that he currently experiences hearing impairment and ringing in his ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to loud noises as a routine part of his duties as a weapons and demolition specialist in the United States Army.  See Hearing Transcript pp. 4-5.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran experienced acoustic trauma during service.  According to service personnel records, the Veteran's military occupational specialties were powertrain repairman, infantryman, combat engineer, and Special Forces engineer sergeant.  The Veteran testified that in these roles he was repetitively exposed to artillery explosions, weapons firing, and aircraft noises, particularly in the last few years of his service.  See Hearing Transcript pp. 4-5, 14-15.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has current hearing loss and tinnitus disabilities.  Upon VA examination in August 2011, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
80
90
LEFT
40
50
75
80
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated moderate to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  The VA examiner also indicated that the Veteran reported constant tinnitus.  

The August 2011 VA audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in both ears, pure tone thresholds of 26 decibels or greater in at least three tested frequencies in both ears, and speech recognition scores using the Maryland CNC Test of less than 94 percent in both ears.  Therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 
38 C.F.R. § 3.385.  In addition, the Veteran's lay statements of constant tinnitus are competent to establish a current disability.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current hearing loss and tinnitus disabilities are related to active service.  Evidence against a finding of an etiological nexus to service is contained in the service treatment records and the August 2011 VA examination report.  Service treatment records do not show complaints of, a diagnosis of, or treatment for hearing impairment or tinnitus; however, there is no service separation examination contained in the service treatment records.  The latest audiometric examination contained in the service treatment records is an August 1980 Special Forces service examination, three years prior to service separation.  

Upon the August 1980 service audiometric examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
15
15

The service physician made no notation of symptoms or a diagnosis of hearing impairment or tinnitus, and assigned a PULHES score of H1.  The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  

Upon VA examination in August 2011, the Veteran reported symptoms of hearing loss and tinnitus.  The Veteran identified exposure to noise from small arms, artillery, demolitions, mortars, and military aircraft, and denied civilian noise exposure.  The Veteran also reported being aware of his tinnitus for 25 years.  Following examination, the VA examiner opined that the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of military service.  As rationale, the VA examiner indicated that the Veteran's 1966 service enlistment and 1980 service separation examinations both documented normal hearing bilaterally.  

In review of the opinion by the August 2011 VA examiner, however, the Board finds this opinion to be inadequate for adjudication purposes.  First, the VA examiner incorrectly characterized the August 1980 examination as a service separation examination.  However, the Veteran separated from active service in 1983.  Therefore, the factual basis of the conclusions regarding bilateral hearing loss reached by the VA examiner is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Second, the VA examiner did not address the Veteran's lay statements in which he reported continuous symptoms of hearing loss and tinnitus since service; instead the VA examiner appeared to base the opinion solely on the absence of documented symptoms in the service treatment records and normal audiometric examinations.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion); see also Hensley, 5 Vet. App. at 157; Ledford, 3 Vet. App. at 89.  
 
As there is no adequate medical nexus opinion as to the etiology of the Veteran's hearing loss and tinnitus, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  In this regard, the Veteran testified that he began to experience hearing loss and tinnitus during service, and has continued to experience hearing loss and tinnitus continuously since service separation.  See Hearing Transcript pp. 5, 13, 17.  The Board finds the Veteran's statements to be consistent and credible lay evidence that symptoms of hearing impairment and tinnitus began during service and have continued since service separation.  The Board finds the Veteran competent to report symptoms of hearing impairment and tinnitus, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  See Layno, 6 Vet. App. at 470.  As the Board has found that the Veteran experienced acoustic trauma in service and that the Veteran's reports of in-service and continuous post-service symptoms are competent and credible, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331; Fountain, 27 Vet. App. 258.  

The Veteran's credible lay contentions of in-service loud noise exposure and of symptoms of hearing impairment and tinnitus as beginning during service and continuing since service tend to show that his current hearing loss and tinnitus disabilities were incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


